49 N.Y.2d 725 (1980)
First National Bank of Highland, Respondent,
v.
Merchant's Mutual Insurance Company, Appellant.
Court of Appeals of the State of New York.
Argued January 2, 1980.
Decided February 5, 1980.
Vincent Bradley and Daniel J. Gaffney for appellant.
John G. Sisti for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order reversed, with costs, and summary judgment granted in favor of defendant dismissing the complaint for the reasons stated in the dissenting opinion by the late Mr. Justice JOHN L. LARKIN at the Appellate Division (65 AD2d 59, 61-62).